Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 11/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10586091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the ruled line” at line 12 should read “the at least one ruled line”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the ruled line” at line 7 should read “the at least one ruled line”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites at lines 4-5 “removing the at least one ruled line overlapping the one of the fingerprint patterns from the fingerprint image”. Claim 4 depends from claim 1 and claim 1 does not clearly recite “a fingerprint image includes/extracting the fingerprint patterns” and therefore it is impossible to remove the at least one ruled line overlapping the one of the fingerprint patterns from the fingerprint image as claimed in claim 4. Amendments/clarification are required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites at lines 3-4 “removing the at least one ruled line overlapping the one of the fingerprint patterns from the fingerprint image”. Claim 6 depends from claim 1 and claim 1 does not clearly recite “a fingerprint image includes/extracting the fingerprint patterns “ and therefore it is 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites at lines 4-5 “removing the at least one ruled line overlapping the one of the fingerprint patterns from the fingerprint image”. Claim 10 depends from claim 7 and claim 7 does not clearly recite “a fingerprint image includes/extracting the fingerprint patterns” and therefore it is impossible to remove the at least one ruled line overlapping the one of the fingerprint patterns from the fingerprint image as claimed in claim 10. Amendments/clarification are required.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites at lines 3-4 “removing the at least one ruled line overlapping the one of the fingerprint patterns from the fingerprint image”. Claim 12 depends from claim 7 and claim 7 does not clearly recite “a fingerprint image includes/extracting the fingerprint patterns “ and therefore it is impossible to remove the at least one ruled line overlapping the one of the fingerprint 
Allowable Subject Matter
Claim 1 is allowed after correcting the minor informalities as pointed out in the claim objections section. Regarding independent claim 1, none of the cited arts in combination discloses or suggests at least the “extracting from the tenprint card image a fingerprint image which includes a part of a fingerprint imprint area, a part of a next fingerprint imprint area, and an entire fingerprint pattern of a finger corresponding to the fingerprint imprint area; and outputting an image in which the at least one ruled line is removed from the fingerprint image.”, along with other limitations, therefore claim 1 is allowed. Dependent claims 2-3 and 5 depends directly on claim 1, therefore they are allowed.

Claim 7 is allowed after correcting the minor informalities as pointed out in the claim objections section. Regarding independent claim 7, none of the cited arts in combination discloses or suggests at least the “extracting from the tenprint card image a fingerprint image which includes a part of a fingerprint imprint area, a part of a next fingerprint imprint area, and an entire fingerprint pattern of a finger corresponding to the fingerprint imprint area; and outputting an image in which the at least one ruled line is removed from the fingerprint image.”, along with other limitations, therefore claim 7 is allowed. Dependent claims 8-9 and 11 depends directly on claim 7, therefore they are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669